    ____________________________________________________________________________
                                                                                   JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 5:20-cv-00150-JLS-SHK                                          Date: April 08, 2020
Title: Nicole Perez v. Lowes Home Centers, LLC et al.

    Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                                N/A
        Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

                 Not Present                                     Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER (1) GRANTING PLAINTIFF’S
             MOTION TO REMAND (Doc. 9) AND (2) DENYING
             PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS (Doc. 12)

        This is a workplace discrimination and wrongful termination action originally filed
by Plaintiff Nicole Perez in San Bernardino County Superior Court on April 30, 2019.
(Compl., Doc. 3-3.) Lowes removed the action to this Court on January 22, 2020, within
thirty days following service of Perez’s Statement of Damages, asserting that an exercise
of federal diversity jurisdiction is appropriate under 28 U.S.C. §§ 1332, 1441, 1446.
(Notice of Removal ¶¶ 7-9, 25-28.)
        Presently before the Court are two motions filed by Perez: (1) a Motion to Remand
this action to San Bernardino County Superior Court (MTR, Doc. 9.), and (2) a Motion
for Rule 11 Sanctions against Defendant Lowes Home Centers, LLC and its counsel,
Davis Wright Tremaine (MFS, Doc. 12.). Lowes opposed both motions1 and Perez
replied. (MTR Opp., Doc. 15; MFS Opp., Doc. 16; MTR Reply, Doc. 19; MFS Reply,
Doc. 20.) The Court finds these matters appropriate for decision without oral argument.
Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Accordingly, the hearing set for April 10, 2020, at
10:30 a.m., is VACATED. For the following reasons, the Court GRANTS Perez’s
Motion to Remand and DENIES her Motion for Rule 11 Sanctions. This action is
REMANDED to San Bernardino County Superior Court, Case No. CIVDS1913115.

1
 Davis Wright Tremaine also filed a separate Opposition to the Motion for Rule 11 Sanctions.
(MFS DWT Opp., Doc. 17.)

                               CIVIL MINUTES – GENERAL                                     1
     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 5:20-cv-00150-JLS-SHK                                           Date: April 08, 2020
 Title: Nicole Perez v. Lowes Home Centers, LLC et al.

I.        REMOVAL

         A defendant may remove a case that was filed in state court to a federal court in
 the same district and division if the federal court would have had original jurisdiction
 over the action. See 28 U.S.C. § 1441(a)-(b); Caterpillar Inc. v. Williams, 482 U.S. 386,
 392 (1987). Generally, subject matter jurisdiction is based on the presence of a federal
 question, see 28 U.S.C. § 1331, or complete diversity between the parties, see 28 U.S.C.
 § 1332. A federal court has diversity jurisdiction under 28 U.S.C. § 1332 if the amount
 in controversy exceeds $75,000 and the parties to the action are citizens of different
 states. See 28 U.S.C. § 1332(a).
         Under 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty days of
 the defendant’s receipt of the initial pleading, or, “if the case stated by the initial pleading
 is not removable,” then the notice of removal must be filed within thirty days of the
 defendant’s receipt “of a copy of an amended pleading, motion, order or other paper from
 which it may first be ascertained that the case is one which is or has become removable.”
 In other words, “[S]ection 1446(b) identifies two thirty-day periods for removing a
 case.” Carvalho v. Equifax Information Services, LLC, 629 F.3d 876, 885 (9th Cir.
 2010). “The first thirty-day removal period is triggered ‘if the case stated by the initial
 pleading is removable on its face.’” Id. (quoting Harris v. Bankers Life & Casualty Co.,
 425 F.3d 689, 694 (9th Cir. 2005)). “The second thirty-day removal period is triggered if
 the initial pleading does not indicate that the case is removable, and the defendant
 receives a copy of an amended pleading, motion, order or other paper from which
 removability may first be ascertained.” Id. (internal quotation marks omitted). “If the
 notice of removal was untimely, a plaintiff may move to remand the case back to state
 court.” Id.
         Here, the question is when Lowes first received an “other paper from which it
 [could] be ascertained that the case is one which [was] removable." Lowes argues that
 Section 1446(b)’s second thirty-day removal window was not triggered until Perez served
 her Statement of Damages on December 23, 2019, asserting damages of $29 million and
 thereby indicating that the amount in controversy exceeds $75,000. (MTR Opp. at 12-


                               CIVIL MINUTES – GENERAL                                        2
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 5:20-cv-00150-JLS-SHK                                         Date: April 08, 2020
Title: Nicole Perez v. Lowes Home Centers, LLC et al.
20.) Perez disagrees and asserts that the second thirty-day clock began to tick upon
Lowes’ August 8, 2019 receipt of Perez’s opening settlement demand of $2.2 million.
(MTR at 7; Settlement Letter, Babaian Decl. Ex. D, Doc. 9-5.)
        “While the term ‘other paper’ is not defined in the statute, courts within the Ninth
Circuit have interpreted this term broadly.” Ali v. Setton Pistachio of Terra Bella, Inc.,
No. 1:19-CV-00959-LJO-BAM, 2019 WL 6112772, at *2 (E.D. Cal. Nov. 18, 2019). “A
settlement letter [may be deemed an ‘other paper’ and] is relevant evidence of the amount
in controversy if it appears to reflect a reasonable estimate of the plaintiff's claim.” Cohn
v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002); see also Babasa v. LensCrafters,
Inc., 498 F.3d 972, 975 (9th Cir. 2007) (“We have no doubt that LensCrafters could have
ascertained, upon receiving the Bruinsma [settlement] letter, that the case was
removable.”)
        Lowes maintains the August 8, 2019 Settlement Letter was insufficient to make
removability apparent principally because it was merely a “bold[,] optimistic prediction
of Plaintiff’s damages” (MTR Opp. at 15), was too vague and did not set forth exactly
how Perez arrived at the $2,200,000 figure (id. at 16-18). However, the Settlement Letter
included an explanation from Perez’s counsel that Perez viewed Lowes’ conduct as
“beyond egregious” considering her wrongful termination “in the face of her serious
medical condition.” (Settlement Letter.) Moreover, the basis for the $2.2 million figure
was obvious in light of the claims asserted and types of damages sought in the Complaint.
(See Compl. ¶¶ 35-125; Notice of Removal ¶ 23.) Perez brings a variety of claims for
discrimination, retaliation, wrongful termination, wage and hour violations, and the
tortious infliction of emotional distress. (Compl. ¶¶ 35-125.) And the Complaint makes
clear that she seeks, among other forms of damages, to recover economic and non-
economic losses, compensatory damages, civil penalties, punitive damages, and
attorneys’ fees. (See Prayer for Relief, Compl. at 20.) Thus, the letter, read in the
context of the Complaint, plainly indicated Plaintiff’s reasonable estimate of the amount
in controversy.
        Indeed, Lowes’ later reliance on a $29 million Statement of Damages undercuts its
own argument as to the sufficiency of the Settlement Letter. If a $2.2 million demand
was insufficiently supported by the allegations of the Complaint to constitute an “other


                              CIVIL MINUTES – GENERAL                                     3
      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 5:20-cv-00150-JLS-SHK                                        Date: April 08, 2020
  Title: Nicole Perez v. Lowes Home Centers, LLC et al.
  paper,” it is inconceivable that a $29 million figure provides support for removal simply
  because it apportions damages into various categories. (See MTR Opp. at 12-14.)
          The Court finds that on August 8, 2019, removability was clear; the Settlement
  Letter and its $2.2 million demand, viewed in conjunction with the Complaint, left no
  doubt that more than $75,000 is at issue. Accordingly, under 28 U.S.C. § 1446(b), Lowes
  had thirty days from the receipt of the Settlement Letter to timely remove the matter to
  federal court. Because it failed to remove the case within that period, remand is required.
  See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any doubt as
  to the right of removal in the first instance.”) As such, the Court GRANTS Perez’s
  Motion to Remand.

II.        Rule 11 Sanctions

         Perez requests, under Rule 11, “sanctions and an award of fees and costs in the
  amount of $9,350” due to Lowes’ removal based on the Statement of Damages. (MFS at
  11-13.) She argues that the Notice of Removal’s statement that prior to the Statement of
  Damages, Perez had provided no information to definitively establish the amount in
  controversy was “patently false and defiantly ignorant of the [the Settlement Letter] and
  related talks among counsel.” (Id. at 12.)
         Rule 11 sanctions are “an extraordinary remedy, [and] one to be exercised with
  extreme caution.” Operating Eng’rs Pension Trust v. A-C Co., 859 F.2d 1336, 1345 (9th
  Cir. 1988). Conduct sanctionable under Rule 11 includes presenting to the court “claims,
  defenses, and other legal contentions . . . [not] warranted by existing law or by a
  nonfrivolous argument for extending, modifying, or reversing existing law or for
  establishing new law[.]” Fed. R. Civ. P. 11(b)(2); see also Holgate v. Baldwin, 425 F.3d
  671, 675-76 (9th Cir. 2005). Similarly, attorneys are subject to sanctions under Rule 11
  when they (1) present anything to the Court “for any improper purpose, such as to harass,
  cause unnecessary delay, or needlessly increase the cost of litigation[,]” or (2) submit
  “factual contentions [that] have [no] evidentiary support or . . . will [not] likely have
  evidentiary support after a reasonable opportunity for further investigation or
  discovery[.]” Fed. R. Civ. P. 11(b)(1), (3). It is within the Court’s discretion whether to


                                CIVIL MINUTES – GENERAL                                   4
        ____________________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

       Case No. 5:20-cv-00150-JLS-SHK                                      Date: April 08, 2020
       Title: Nicole Perez v. Lowes Home Centers, LLC et al.
       impose an award of monetary sanctions pursuant to Rule 11. See, e.g., Cooter & Gell v.
       Hartmarx Corp., 496 U.S. 384, 400 (1990) (“[I]n directing the district court to impose an
       ‘appropriate’ sanction, Rule 11 itself indicates that the district court is empowered to
       exercise its discretion.”). A frivolous filing is one that is “both baseless and made
       without a reasonable and competent inquiry.” Holgate, 425 F.3d at 676. Generally, “as
       long as there is some ‘plausible basis,’ even a weak one, for the arguments advanced,
       then Rule 11 sanctions are improper.” Padres Hacia Una Vida Mejor v. Jackson, No.
       1:11-cv-1094 AWI DLB, 2012 WL 6053946, at *1 (E.D. Cal. Dec. 5, 2012) (citing
       United Nat'l Ins. Co. v. R & D Latex Corp., 242 F.3d 1102, 1115 (9th Cir. 2001)).
               Upon review of the record in this case and the briefing on the Motions, the Court
       is unable to conclude that that the Notice of Removal was frivolous or presented for an
       improper purpose. While the Court finds Lowes’ arguments unconvincing and concludes
       the remand is necessary, Lowes’ assertion that the Statement of Damages was the first
       document containing information adequately suggesting removability is not “both
       baseless and made without a reasonable and competent inquiry.” See Holgate, 425 F.3d
       at 676.
               Accordingly, the “extraordinary remedy” embodied by Rule 11 Sanctions is not
       warranted and the Court DENIES Perez’s Motion for the same. See McGill v. Pac. Bell
       Tel. Co., 139 F. Supp. 3d 1109, 1121 (C.D. Cal. 2015) (finding Rule 11 sanctions
       unwarranted despite concluding removal “ultimately lacked merit”); see also Yagman v.
       Colello, 307 F. App'x 115 (9th Cir. 2009).

III.          CONCLUSION

             For the foregoing reasons, the Court GRANTS Perez’s Motion to Remand and
       DENIES her Motion for Rule 11 Sanctions. This action is REMANDED to San
       Bernardino Superior County Court, Case No. CIVDS1913115.

                                                                         Initials of Preparer: tg




                                     CIVIL MINUTES – GENERAL                                 5
